Citation Nr: 0714717	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture, right fibula, prior to February 
18, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a fracture, right fibula, from February 18, 
2005.


REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to August 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2004, the veteran had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 

The record shows that additional evidence was associated with 
the claims files since the issuance of the most recent 
Supplemental Statement of the Case (SSOC). A review of the 
evidence discloses that the evidence is duplicative of 
evidence previously considered by the RO.  Therefore, the 
issuance of a SSOC, pursuant to 38 C.F.R. § 19.37(a) (2006), 
is not necessary. 


FINDINGS OF FACT

1. Prior to February 18, 2005, the residuals of a fracture, 
right fibula, were manifested by pain and soft tissue 
swelling of the lateral malleolus of the right ankle.  There 
was no evidence of moderate or marked right ankle disability.

2. From February 18, 2005, the residuals of a fracture, right 
fibula, are manifested by mild instability, chronic pain, 
swelling, bony enlargement, deformity, bone density in the 
posterior aspect of the talus and adjacent to the lateral 
malleolus, and ligament inflammation.  There is no evidence 
nonunion of the tibia and fibula with loose motion requiring 
a brace.





CONCLUSIONS OF LAW

1. Prior to February 18, 2005, the criteria for a rating in 
excess of 10 percent for the residuals of a fracture, right 
fibula, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5262 (2006).

2. From February 18, 2005, the criteria for a rating in 
excess of 30 percent rating for the residuals of a fracture, 
right fibula have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased evaluation for the residuals 
of a fracture, right fibula.  In support of his claim, he 
testified at an August 2004 hearing at the RO that his ankle 
swells during work and that the ankle has given out a few 
times, causing him to fall.  He also reported that he had 
missed work due to his ankle.  

By history, service connection for the residuals of a 
fracture, right fibula, has been in effect since December 
1996.  In June 2003, the RO received the veteran's claim for 
an increased rating.  In March 2005, the RO increased the 
evaluation for the residuals of a fracture, right fibula, to 
30 percent effective February 18, 2005, under Diagnostic Code 
5262.  Because the rating period on appeal is from June 2003 
to the present and the effective date for the increase does 
not extend to the date of receipt of the veteran's claim for 
increase, the Board will determine below if an increased 
evaluation was warranted prior to and after February 18, 
2005.  




Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. See 38 C.F.R. § 
4.59 (2006).

The residuals of a fracture, right fibula, have been rated 
under 38 C.F.R § 4.71A, Diagnostic Code (DC) 5262 (2006).  DC 
5262 provides for a 10 percent rating when there is malunion 
of the tibia and fibula with slight knee or ankle disability; 
a 20 percent rating when there is malunion of the tibia and 
fibula with moderate knee or ankle disability; a 30 percent 
rating when there is malunion of the tibia and fibula with 
marked knee or ankle disability; and a 40 percent rating for 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  See 38 C.F.R. § 4.71(a), DC 5262.

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two separate evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that particular rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).



Analysis

Prior to February 18, 2005 

A review of the evidence shows that prior to February 18, 
2005, an evaluation in excess of 10 percent was not 
warranted.  Specifically, there was no evidence of a moderate 
ankle disability. Though 2003 VA treatment records show that 
the veteran's right ankle was swollen and painful, there was 
no indication of a moderate disability.  Additionally, at the 
September 2003 VA examination, the veteran's right ankle 
dorsiflexion was 20 degrees and plantar flexion was 45 
degrees, which represent normal ranges of motion.  Though the 
examiner noted that the ranges of motion were additionally 
limited by pain, there were no degrees of reduction provided.  
The examiner noted tenderness and edema of the lateral 
malleous, but no effusion, instability, weakness, redness, 
heat, or abnormal movement.  Finally, the impression from a 
November 2003 MRI was suspected inflammation and/or injury 
involving the extensor hallucis longus tendon.  None of the 
symptoms described in the VA treatment records, the September 
2003 VA examination, or the November 2003 MRI indicate 
moderate ankle disability which would warrant an increased 
rating under DC 5262.  In making this determination, the 
Board has taken into account pain, weakened movement, excess 
fatigability, or incoordination. DeLuca, 8 Vet. App. at 202.     

The Board has also considered an increased rating under other 
applicable codes.  However, as there is no evidence of 
ankylosis or demonstrated limitation of motion, a higher 
rating under DC's 5270 and 5271 is not warranted.  See 38 
C.F.R. § 4.71A, DC's 5270 and 5271 (2006).  There are no 
other conditions noted which would warrant a higher rating 
under other diagnostic codes.

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent rating 
under DC 5262.  As such, the evidence is not in equipoise and 
the benefit of the doubt does not apply; the claim is denied.  




From February 18, 2005

A review of the evidence shows that a rating in excess of 30 
percent is not warranted under DC 5262 from February 18, 
2005.  Specifically, there is no evidence of nonunion of the 
tibia and fibula with loose motion requiring a brace.  At the 
February 2005 VA examination, the veteran's symptoms showed 
that he used a cane for stability, but not a brace.  Though 
there was bony enlargement, deformity, and 2+ swelling in the 
right ankle area, there was no evidence of nonunion of the 
tibia and fibula.  In fact, x-rays of the right ankle, tibia 
and fibula showed no definite acute fracture or dislocation.  
The impression from the x-ray was bone density in the 
posterior aspect of the talus and adjacent to the lateral 
malleolus which may represent evidence of prior avulsion of 
injury, but there was no indication of nonunion of the tibia 
and fibula.  In making this determination, the Board has 
taken into account pain, weakened movement, excess 
fatigability, or incoordination. DeLuca, 8 Vet. App. at 202.     

Rather, the veteran's right ankle disability is manifested by 
marked ankle disability.  At the February 2005 VA 
examination, the examiner noted guarding and tenderness of 
the right ankle with light palpation.  The examiner also 
noted objective evidence of pain demonstrated with guarding 
and grimacing with range of motion and gait testing, and 
increased pain and decreased strength with repetitive motion.  
Additionally, the veteran's motor strength on dorsiflexion 
and plantar flexion was 3/5 and there was mild instability.  
Right ankle dorsiflexion was 0 degrees and plantar flexion 
was to 20 degrees; the Board notes that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  Finally, subsequent 2005 VA treatment records show 
chronic ankle pain.  These symptoms are best described as a 
marked ankle disability warranting a 30 percent rating under 
DC 5262.   

As previously noted, the Board has also considered an 
increased rating under other applicable codes.  However, as 
there is no evidence of ankylosis, a higher rating under DC 
5270 is not warranted.  See 38 C.F.R. § 4.71A, DC 5270.  The 
Board notes that at the February 2005 VA examination, there 
was demonstrated evidence of ankle limitation of motion.  
However, a separate rating under 38 C.F.R. § 4.71A, DC 5271 
is not warranted as any compensation for limitation of range 
of motion would be duplicative of or overlapping with the 
symptomatology rated under DC 5262 and would result in rating 
the same manifestation twice, which is not permissible. 38 
C.F.R. § 4.14 (2006).  Additionally, the maximum schedular 
rating under DC 5271 is 20 percent, which is lower than the 
30 percent the veteran is currently receiving under DC 5262.  
There are no other conditions noted which would warrant a 
higher rating under other diagnostic codes.

An extra-schedular rating under 38 C.F.R. § 3.321(b) is also 
is not warranted. (2006).  The veteran has indicated that he 
would like a job that does not require him to walk and has 
submitted documentation showing his sick leave from 2004.  
However, the veteran has reported that he is still employed 
in housekeeping at a hospital and it is not shown that the 
ankle disability prevents entirely from working full time at 
other positions.  Additionally, there are no frequent periods 
of hospitalization. As such, this case does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b). 

The Board does not doubt the sincerity of the veteran's 
belief that the residuals of a fracture, right tibia, are 
worse than contemplated by the current ratings.  However, as 
a lay person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ('a layperson is generally not capable of opining on 
matters requiring medical knowledge').

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent rating 
under DC 5262 from February 18, 2005.  As such, the evidence 
is not in equipoise and the benefit of the doubt does not 
apply; the claim is denied.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim.  The letter also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court, in Dingess/Hartman, held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date or disability rating.  Despite 
the inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim and no disability rating or 
effective date will be assigned, there is no prejudice to the 
veteran.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims and the duty to assist 
requirements have been satisfied.  The veteran was provided 
with VA examinations. 

All available medical records were obtained.  The Board finds 
that the RO has made all efforts to assist the veteran in 
obtaining any relevant evidence. There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to February 18, 2005, an evaluation in excess of 10 
percent for the residuals of a fracture, right fibula is 
denied.

From February 18, 2005, an evaluation in excess of 30 percent 
for the residuals of a fracture, right fibula is denied.



_______________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


